106 F.3d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terry Eugene MARLER, Plaintiff-Appellant,v.Shirley S. CHATER,* Commissioner, SocialSecurity Administration, Defendant-Appellee.
No. 96-55038.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.**Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM***


2
Terry Eugene Marler appeals pro se the district court's summary judgment in favor of the Commissioner in Marler's action seeking supplemental security income benefits under Title XVI of the Social Security Act, 42 U.S.C. § 1381a.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir.1996), and we affirm for the reasons stated in the district court's order filed on December 15, 1995.

AFFIRMED.1


*
 In accordance with section 106(d) of the Social Security Independence and Program Improvements Act of 1994, 42 U.S.C. § 901, Shirley S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant-appellee


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We have considered, and we reject, Marler's objection to the court's grant of an extension of time to file appellee's brief.  We have considered Marler's other claims and contentions and find them to be without merit